DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 02/26/2021. Claims 1-20 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 11/12/2019. 

Oath/Declaration
The oath or declaration filed on 11/11/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election, with traverse, of Species I (Fig 1A-1B): claims 1-7, in the “Response to Election / Restriction Filed” filed on 02/26/1021 is acknowledged and entered by Examiner. 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Furthermore, the species require separate classification searches (i.e. H01L33/62 or H01L33/382 or H01L25/167 or H01l27/15-156) such as there are mutually exclusive features and these mutually exclusive features are categorized in the separate classes. Additionally, the species require different text searches.
The requirement is still deemed proper and is therefore made FINAL.
Claim 1-7, will be considered for examination and 8-20 will be considered withdrawn from consideration

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al ( US 2016/0240731 A1; hereafter Peng ).


    PNG
    media_image1.png
    675
    620
    media_image1.png
    Greyscale


Regarding clam 1, Peng discloses a semiconductor substrate, comprising:
a substrate (Fig 1A, substrate 1, Para [ 0009]) ; a light-emitting structure (Fig 1A, active layer 22, Para [ 0010])  on the substrate (1); a first semiconductor layer (213, Para [ 0020]) on the light-emitting structure (22); a second semiconductor layer (212, Para [ 0020]) between the first semiconductor layer (213) and the light- emitting structure (22); and a first electrode (5) on the second semiconductor layer (212); wherein at least a portion of the first electrode ( electrode 5, Para [ 0009]) is separated from the first semiconductor layer (213).  

Regarding clam 2, Peng discloses the semiconductor device of claim 1, Peng further discloses wherein the first semiconductor layer (213) has a first end portion ( spike region semiconductor layer 213), and the first electrode (5) has an upper surface lower than the first end portion ( spike region semiconductor layer 213).  

Regarding clam 3, Peng discloses the semiconductor device of claim 1, Peng further discloses wherein in a top view of the semiconductor device, the first electrode (5) includes a main electrode and a plurality of extension electrodes (Fig 1B-1C).
  
Regarding clam 4, Peng discloses the semiconductor device of claim 3, Peng further discloses wherein in a sectional view of the semiconductor device, the first semiconductor layer (213) includes a plurality of portions (spike portions), and each extension electrode (52/53, Para [ 0011]) is between two adjacent portions (spike portions).  

Regarding clam 6, Peng further discloses semiconductor device of claim 1, Peng further discloses further comprising a third semiconductor layer (211, Para [0020]) located between the second semiconductor layer (212) and the light-emitting structure (22). 
 
Regarding clam 7, Peng further discloses semiconductor device of claim 1, Peng further discloses further comprising a second electrode (rear electrode 6, Para [0009]) below the substrate (Fig 1A, substrate 1, Para [ 0009]).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2016/0240731 A1; hereafter Peng) as applied claims above and further in view of Li et al (US 10156335 B1; hereafter Li).

Regarding clam 5, Peng further discloses semiconductor device of claim 1, But, Peng does not disclose explicitly wherein the first semiconductor layer physically contacts the second semiconductor layer, and the first electrode physically contacts the second semiconductor layer.
In a similar field of endeavor, Li discloses wherein the first semiconductor layer ( Fig 2, semiconductor layer 208, col 6) physically contacts the second semiconductor layer (Fig 2, semiconductor layer 201, col2) and the first electrode (electrode 501, col 6) 

Since Peng and Li are both from the similar field of endeavor, and discloses light emitting device includes active region and stacked semiconductor layer on the active region and direct contact with electrode pads, the purpose disclosed by Li would have been recognized in the pertinent art of Peng. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Peng in light of Li teaching “wherein the first semiconductor layer ( Fig 2, semiconductor layer 208, col 6) physically contacts the second semiconductor layer (Fig 2, semiconductor layer 201, col2) and the first electrode (electrode 501, col 6) physically contacts the second semiconductor layer (Fig 2, semiconductor layer 201, col2)” for further advantage such as to provide better electrical connectivity and improve device performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898